Citation Nr: 1736512	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  09-18 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU), to include on an extra-schedular basis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from October 1979 to September 1990, with approximately one year and three months of prior active service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which increased the Veteran's disability rating for his cervical spine to 20 percent disabling, beginning September 16, 2008, continued the assigned 20 percent rating for a low back disability, and continued the separately assigned 10 percent ratings for bilateral carpal tunnel syndrome.  In the course of appealing those ratings, the evidence of record raised a claim for entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In a June 2010 rating decision, the RO denied, in pertinent part, entitlement to TDIU.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In April 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran's last day of full-time employment was September 26, 2008.

2.  Beginning September 27, 2008, the Veteran's service-connected disabilities have rendered him unable to obtain or maintain substantially employment consistent with his education and experience.





CONCLUSION OF LAW

Beginning September 27, 2008, the criteria for entitlement to TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

VA's duty to notify was satisfied by letters dated September 2008, February 2009, February 2010, and February 2014.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records, VA treatment records, identified private records, and Social Security Association (SSA) disability records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded several adequate VA examinations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran has not identified any additional, existing evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473, 486 (2006).


Procedural History

As noted previously, in a June 2010 rating decision, the RO denied entitlement to TDIU.  The Veteran disagreed with that decision and perfected his appeal to the Board.  In October 2013, the Board remanded the Veteran's claim to provide him with the requisite statutory and regulatory notice regarding his claim for entitlement to TDIU, to forward his claim to the Director of Compensation and Pension Service for consideration of entitlement to TDIU on an extra-schedular basis, and to thereafter readjudicate the Veteran's claim in a Supplemental Statement of the Case.

The Veteran was provided the requisite notice regarding what is necessary to substantiate a claim for TDIU, to include on an extra-schedular basis, in a February 2014 letter.  The Director of Compensation and Pension Service considered the Veteran's claim in August 2016, and it was readjudicated in an August 2016 Supplemental Statement of the case.  Based on the foregoing, the Board also finds that there has been substantial compliance with its October 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not discretionary or optional and that the Board errs as a matter of law when it fails to ensure remand compliance). 

Legal Criteria

Total disability ratings will be assigned "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. § 3.340(a).  TDIU may be assigned to a veteran who meets certain disability percentage thresholds and is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  38 C.F.R. § 4.16(a).

An award of TDIU does not require a showing of 100 percent unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  However, an award of TDIU requires that the claimant show an inability to undertake substantially gainful employment as a result of a service-connected disability or disabilities.  38 C.F.R. § 4.16(b) ("[A]ll veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.").  The central inquiry is "whether [a] veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice, 22 Vet. App. at 452 (2009).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to age or to any impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hatlestad, 1 Vet. App. at 168 (holding that level of education is a factor in deciding employability); Friscia v. Brown, 7 Vet. App. 294, 295-97 (considering a veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532, 534 (1994) (considering a veteran's eighth-grade education and sole occupation as a farmer); Moore (Robert) v. Derwinski, 1 Vet. App. 356, 357 (1991) (considering a veteran's master's degree in education and his part-time work as a tutor).

A total disability rating may be assigned when the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Where the percentage requirements for schedular TDIU are not met, TDIU may nevertheless be assigned on an extra-schedular basis when a veteran is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disability or disabilities; however, the Board is precluded from assigning extra-schedular TDIU in the first instance.  See 38 C.F.R. § 4.16(b); see also Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  

Factual Background and Analysis

Initially, the Board notes that although all the evidence has been reviewed, the Board is not required to discuss each piece of evidence in detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis herein will focus on what the most relevant and salient evidence shows, or fails to show, with respect to the Veteran's claim.

In his formal March 2014 claim, the Veteran indicated his "cervical and lower back issues" prevented him from securing and maintaining substantially gainful employment.  The evidence of record reflects that while the Veteran served on active duty from 1970 to 1990, his military occupational specialties included working as a Field Artillery Firefinder Radar Operator for seven years and as a Field Artillery Radar Crewmember for ten years.  From approximately 1990 until September 26, 2008, the Veteran worked as an unarmed security guard performing interior and exterior patrol at a fiber company.  The Veteran holds an associates degree in technical arts; he does not have any specialized vocational training.

The Veteran's service-connected disabilities include: a cervical spine disability (rated as 10 percent disabling beginning September 5, 1990, and prior to September 16, 2008, as 20 percent disabling beginning September 16, 2008, and prior to November 13, 2009, and as 30 percent disabling thereafter); a low back disability (rated as 20 percent disabling beginning September 5, 1990), right carpal tunnel syndrome (rated as 10 percent disabling beginning September 5, 1990), left carpal tunnel syndrome (rated as 10 percent disabling beginning September 5, 1990), and a right knee disability (rated as noncompensable beginning September 5, 1990, and prior to January 21, 2009, and as 10 percent disabling thereafter).  The Veteran's combined disability rating is 40 percent beginning September 5, 1990, and prior to September 16, 2008, 50 percent beginning September 16, 2008, and prior to January 21, 2009, and 60 percent thereafter.  The Veteran has not met the schedular requirements for entitlement to TDIU at any point during his claim.

In October 2008, the Veteran established healthcare treatment with the VA Healthcare System.  

At an October 2008 VA examination, the Veteran indicated his greatest concern was his cervical spine followed by his wrists.  He reported constant bilateral wrist pain at a five out of ten (5/10), with pain increasing to an eight to nine out of ten (8-9/10).  When using a screwdriver, his left pinky finger and right hand locked up.  He indicated he was unable to lift approximately fifty pounds and did not use any assistive devices.  The Veteran stated that repetitive movements aggravated his bilateral carpal tunnel syndrome on a daily basis and that he had painful flare-up episodes that took approximately two hours to resolve.  On examination, there was tenderness of the medial epicondyles and volar wrist scars bilaterally.  The Veteran's wrist flexed to 70 degrees bilaterally; repetitive testing did not cause increased pain.  The VA examiner opined that during painful flare-up episodes, the Veteran's wrist would have zero to five degrees of loss of range of motion, moderate weakness, fatigability, and incoordination.

In a February 2009 statement, the Veteran indicated that his cervical spine disability, thoracolumbar spine disability, and bilateral carpal tunnel syndrome were all worse than they were when he was originally rated.  A February 2009 report of contact reflects that the Veteran stated he was having difficulty finding employment due to his service-connected disabilities.  In his February 2009 application for entitlement to TDIU, the Veteran claimed he was unable to secure or follow substantially gainful employment due to his neck and hands and that he became too disabled to work in September 2008.

At a February 2009 VA primary care appointment, the Veteran reported constnat headaches that began in the back of his neck and radiated to both sides of his head.  He avoided a lot of physical work as this exacerbated his neck and headaches.  He also reported pain radiating down both arms, weakness in his arms, and constant tingling in both hands.  Using any type of power tool, such as a chainsaw, aggravated these symptoms.  He also complained of daily, constant low back pain radiating down his right leg; he indicated the more he walked, the worse the pain was.  The Veteran stated he used to be a security guard and did "computer stuff," but that he was unable to do this work now.  Per his report, he was dismissed from his last job due to his health issues and he had to fight to obtain unemployment.

At a February 2009 VA examination for carpal tunnel syndrome, the Veteran reported pain radiating into his bilateral arms and hands and stiffness and pain with repetitive lifting, pushing, pulling, reaching, and grasping activities.  He also complained of difficulties with dexterity.  The examiner referenced a February 2009 electromyography (EMG), which revealed no carpal tunnel syndrome in the Veteran's bilateral upper extremities.

A February 2009 VA radiographic imaging report reflects advanced osteoarthritis of the right knee.  At a March 2009 VA orthopedic appointment, the Veteran was evaluated for possible joint replacement surgery of his right knee.  He reported a history of right knee pain, which had worsened over the years, and currently acknowledged a constant, mild ache in his right knee, which could be sharp and severe with things like walking uphill or pivoting his knee.  On examination, the Veteran's gait was mildly antalgic.  There was positive mild to moderate gross atrophy of the quadriceps muscle and mild tenderness to palpation of the medial joint line.  The Veteran elected not to undergo surgery at that time.

A March 2009 VA EMG report reflects no evidence of carpal tunnel syndrome.  At a March 2009 VA physical therapy appointment, the Veteran reported low back pain.  On examination, flexion was only to 30 degrees, extension was within normal limits with painful end range, rotation was within normal limits bilaterally, and the Veteran was unable to perform side bending due to balance.  The examiner prescribed a home exercise program and a transcutaneous electrical nerve stimulation (TENS) unit.

At a May 2009 VA joint examination, the Veteran acknowledged constant pain that would occasionally wake him up at night and regular morning stiffness and pain getting out of bed.  He described knee stiffness, but denied swelling or locking.  He experienced sharp episodes of pain with twisting or excessive bending.  The Veteran also indicated he had difficulty with stairs and walking on uneven surfaces; prolonged standing greater than five to ten minutes was difficult as well.  Although pain would increase with a few feet of walking, he stated he was able to walk up to four miles at a time, which took him two hours.  He experienced flare-ups several times daily, lasting anywhere from half an hour to an hour.  On examination, the Veteran had an antalgic gait with mild flexion contracture of the right knee and there was palpation revealed tenderness of the medial superior patellofemoral joint tenderness over the lateral joint line and popliteal fossa, and "exquisite" tenderness over the medial joint line.  Range of motion testing of the right knee was 5 degrees of flexion to 95 degrees; the Veteran was unable to extend his knee due to a 5 degree flexion contracture.  There was a positive McMurray's test with crepitus and grinding of the knee joint with movement and the Veteran experienced increased pain on movement but no additional loss of range of motion on repetitive motion testing.  The examiner opined that the Veteran would have an additional ten to fifteen degrees of loss of range of motion above and beyond his baseline associated with repetitive activities and flare-ups.  The examiner expected that he would experience mild to moderate weakness and fatigability and mild loss of coordination secondary to repetitive activities and flare-ups.  The examiner found that the Veteran's right knee disability "greatly affected" his employment as he would not be able to perform his duties as a security guard secondary, such as foot pursuits or patrol, due to the physical demands of his knee, but that he may be able to do sedentary type security monitoring work.

At a July 2009 VA physical therapy appointment, the Veteran reported continued chronic back pain and indicated the TENS unit provided some relief.  He continued to perform a home exercise program with stretching and core strengthening exercises.  On active range of motion testing, the Veteran was only able to forward flex to 50 degrees.

In November 2009, the Veteran was provided with VA cervical and thoracolumbar spine examinations and a peripheral nerves examination.  The Veteran reported constant neck pain which woke him during the night, which sometimes prevented him from falling back asleep.  Upon awakening, his neck would feel ok, but it would progressively become more painful throughout the day.  He described episodes of radiating pain down his right shoulder and bilateral arms and hands and stiffness and increased pain with any repetitive lifting, pushing, pulling, reaching, and grasping.  Sitting or standing for more than an hour caused neck and back pain.  The Veteran acknowledged painful daily flare-ups with progressive pain, which usually resolved with a night of rest but sometimes took three to seven days to subside.  On examination of the cervical spine, there was tenderness at the superior nuchal line, occiput, semispinalis, levator scapula, paraspinal muscles, and trapezius muscles bilaterally, right greater than left.  Range of motion was decreased and was further decreased on repetitive motion due to pain.  The Veteran described hyperesthesia along the C-6 dermatomal distribution of the right upper extremity and there was a postive right-sided Spurling test with radiuclitis into the right upper extremity.  Radiographic imaging revealed severe degenerative arthritis of the cervical spine.  The examiner opined the Vetearn would experience an additional five to ten degrees loss of overall range of motion, moderate weakness, moderate ratigability, and moderate loss of coordination secondary to repetitive activity and painful flare-up episodes.  The examiner diagnosed cervical spine severe degenerative joint and disc desease with right upper extremity radicluopathy.  The examiner determined that the Veteran's subjective reports of bilateral arm pain were radicular symptoms associated with the cervical spine.  The examiner further opined that the Veteran would not be able to resume his usual and customary occupation in security, given the physical demands required in that industry but found he may be able to perform sedentary type work with adjustments for ergonomic positioning and the ability to change positions frequently.  However, the examiner concluded that the Veteran would also be limited to time and would be more suited for part-time employment.

The Veteran was also provided a November 2009 VA neurological disorders examination, which was performed by a different examiner than the one who performed the spine and peripheral nerves examinations.  This examiner's findings contradicted the previous examiner's finding.  The examiner who performed the neurological disorders examination determined the Veteran's upper extremity symptomatology was unclear.  The Vetearn's electromyography and nerve conduction studies were within normal limits, with no evidence of carpal tunnel syndrome or cervical radiculopathy.  While there was evidence of spinal stenosis by magnetic resonance imaging (MRI), there was no cord or nerve root compression.  Based on the foregoing, the examiner found the Veteran's upper extreity symtpoms were less likely than not related to his cervical degenerative disc disease.  A December 2009 EMG revealed no evidence of cervical or lumbar radiculopathy. 

A private January 2010 MRI of the cervical spine revealed moderate to severe degenerative disc disease and encroachment on multiple neural foramina, with mild posterior osteophytes, mild broad-based disc bulging, and mild paracentral protrusion, causing slight to mild deformity of the spinal cord resulting in mild to moderate central spinal stenosis.  A private January 2010 MRI of the lumbar spine revealed degenerative disc disease, severe at L5-S1, moderate at L4-5, amd mild elsewhere in the lumbar spine.  There was evidence of encroachment on neural foramina and mild broad central posterior disc prutrision, broad-based disc bulging, and posterior osteophytosis, which did not compress the nerve roots, but caused mild central spinal stenosis.

In March 2010, VA received a completed Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, from the Veteran's former employer, which reflects his last day of work was September 26, 2008, and that he quit due to personal reasons.

In an undated application for SSA disability benefits, the Veteran reported he last worked on September 26, 2008, and that he retired due to a number of disabilities, to include his service-connected neck, back, and right knee.  In a March 2010 Function Report completed by the Veteran in connection with his application for SSA disability benefits, he reported his service-connected neck and back disabilities limited his activities in addition to his nonservice-connected headaches and high blood pressure.  He reported difficulty sleeping due to the inability to get comfortable.  He acknowledged the ability to mow the lawn and complete household chores and denied limitations in personal care.  He stated he was limited to carrying fifty pounds or less, was unable to squat, and was able to bend within twenty inches of the floor.  The Veteran indicated standing was limited to one to two hours, reaching caused general pain, walking caused knee pain, stairs were difficult, and he experienced his hands lock-up due to carpal tunnel syndrome.  He was able to walk one to two miles (or approximately thirty minutes to an hour), depending on the level of ground.  An April 2010 Physical Residual Functional Capacity Assessment performed for the purpose of determining whether SSA disability benefits were warranted revealed that while the Veteran reported the ability to lift fifty pounds and walk one to two miles; the examiner found that he would be unable to maintain this level of exertion in a 40 hour work week and concluded the Veteran was functionally limited by the degenerative disc disease of his lumbar and cervical spines and osteoarthrosis of his right knee.  The examiner noted that objective findings show decreased range of motion, atrophy of the right quadricep, antalgic gait, and decreased sensation in a dermatomal pattern and that x-rays demonstrated the severity of the Veteran's degenerative disc disease and osteoarthrosis.  In an April 2010 decision, the SSA found the Veteran to be disabled due to "disorders of the back" beginning September 28, 2008.

In April 2010, the examiner who performed the November 2009 VA neurological disorders examination, and who opined that the Veteran's upper extremity symptoms were not due to his cervical degenerative disease, provided an addendum opinion.  This "addendum" opinion added little to the original opinion, but essentially reiterated that the basis for the negative opinion was the nature of the Veteran's reported upper extremity symtpoms and his normal EMG and nerve conduction studies.  The examiner noted that although the cervical spine MRI revealed cervical spine stenosis with encroachment on the cord, there was no cord compression, which implied that evidence of cord compression, and not encroachment, would not cause the Veteran's described symptoms.  

At a November 2010 VA peripheral nerves examination, the Veteran indicated his wrists and hands were no worse and had improved since onset in the 1980s.  Testing revealed all of the Veteran's reflexes were normal, motor function was normal, muscle tone was normal, and there was no muscle atrophy.  Overall, the examiner opined that the Veteran's bilateral wrist condition was intermittent, mild in severity, and improved.  The Veteran self-reported he retired due to his neck and back conditions and the examiner found the Veteran's bilateral wrist/hand condition did not have any effect on his usual occupation.

At a November 2010 VA spine examination, the Veteran reported increased neck pain with more flare-ups and stated his low back disability had not gotten worse or better.  He took pain medication and a muscle relaxer for his neck and back and acknowledged good response to treatment with no side effects.  The Veteran experienced severe flare-ups of his neck and back every two to three weeks lasting hours.  A precipitating factor included driving long-distances, but flare-ups sometimes came on spontaneously.  During flare-ups, the Veteran stated he "can't really do anything."  He reported a history of stiffness and spasm and stated he was limited to walking one to three miles and did not use any ambulatory devices.  On examination of the lumbar spine there was objective evidence of lordosis as well as bilateral spasm, guarding, and pain with motion.  Examination of the cervical spine revealed objective evidence of bilateral spasm, guarding, and pain with motion; there was also right sided tenderness and left sided atrophy and weakness.  Range of motion testing of the cervical and thoracolumbar spine was decreased due to pain with no additional loss of range of motion on repetitive testing.  Radiographic imaging revealed mild multilevel degenerative changes of the lumbar spine and severe degenerative changes in the cervical spine.

At his April 2011 hearing before the Board, the Veteran testified that he experienced pain, like electric shocks, when he used his hands and that his bilateral carpal tunnel syndrome was getting worse.  He reported experiencing difficulty gripping objects and fumbling objects smaller than a pencil; however, he was able to open a 16-ounce Diet Coke bottle, button his own buttons, work a zipper, and vacuum.  He also testified that his back was limited in motion, which restricted him from bending, stooping, or repetitive movement.  He indicated he took a muscle relaxer, a nonsteroidal anti-inflammatory drug, and aspirin for his back.  He testified that approximately every two years he needed to seek emergency medical treatment for his back and that approximately twice a day his back pain was so bad that he had to lie down and rest.  He indicated he was able to lift approximately twenty five to thirty pounds.  He experienced pain, spasms, and flare-ups "daily, weekly, monthly," which lasted until he took a muscle relaxer to soothe the pain.  He reported that he felt his back lock up approximately once a month.  The Veteran testified that his job as a security officer required a lot of walking.  He stated in 2008 his employer found him to be an unsafe worker and suspended his employment, eventually leading to termination.  When asked why his employer felt he was unsafe, the Veteran indicated that when a call was set up for the employer to contest his claim for unemployment benefits that the employer did not phone in.

At a February 2013 VA carpal tunnel examination, the Veteran described tingling through the dorsal aspect of both hands since 1991 and indicated that when he closed his hands they locked up and it hurt to release them.  He was found to have no constant pain, no numbness, intermittent mild pain, and intermittent paresthesias and/or dysesthesias in his bilateral upper extremities.  He had normal muscle strength, no muscle atrophy, normal deep tendon reflexes, normal sensation to light touch, and no trophic changes.  Examination revealed no evidence of nerve abnormalities.  The examiner reviewed the Veteran's normal March 2009 EMG, which was performed to evaluate whether the Veteran had carpal tunnel syndrome, and discussed obtaining another EMG with the Veteran.  However, the Veteran indicated he was in quite a bit of pain during previous testing and declined further testing; thus, another EMG was not performed.  The examiner concluded that the Veteran did not have any examination findings consistent with carpal tunnel syndrome and had no peripheral neuropathy conditions.

At a February 2013 VA cervical spine condition examination, the Veteran indicated that since his previous November 2010 VA cervical spine examination, he continued to experience constant and chronic posterior neck pain.  On range of motion testing, the Veteran was able to forward flex to 45 degrees, with painful motion at 45 degrees, and was able to extend to 20 degrees, with painful motion at 20 degrees.  Right and left lateral flexion were each to 30 degrees, with pain at 30 degrees, and right and left lateral rotation were each to 45 degrees, with pain at 45 degrees.  Repetitive use testing did not further limit range of motion.  The examiner described the Veteran's functional impairment as less movement than normal and pain on movement.  There was localized tenderness or pain to palpation of the cervical spine but no evidence of guarding or muscle spasm.  Muscle strength testing, deep tendon reflex testing, and sensory examination were all normal.  The Veteran denied radicular pain or signs or symptoms due to radiculopathy.  The examiner determined the Veteran did not have any neurologic abnormalities associated with his cervical spine condition.

At a February 2013 VA thoracolumbar spine examination, the Veteran reported chronic back pain that was constant and felt "like a toothache."  He denied flare-ups.  He reported being able to walk a quarter of a mile to half a mile and stated that bending worsened his back pain.  He indicated he was unable to do heavy lifting, but was able to lift twenty five to fifty pounds.  On range of motion testing, the Veteran was able to forward flex to 80 degrees with pain at 80 degrees.  Extension, right lateral flexion and left lateral flexion were all limited to 20 degrees with pain at 20 degrees.  Right lateral rotation and left lateral rotation were to 30 degrees with painful motion at 30 degrees.  The Veteran was able to complete repetitive range of motion testing with no additional loss of range of motion.  The Veteran's functional impairment included less movement than normal, pain on movement, and interference with sitting, standing, and/or weight-bearing.  There was tenderness to palpation along the lumbar spine and there was no evidence of guarding or muscle spasms.  Muscle strength testing was normal, there was no muscle atrophy, deep tendon reflexes of the knees were normal, and sensory examination was normal.  The examiner noted that ankle reflexes were not elicited and that this was not likely due to an abnormality, but likely a normal response due to the inability to relax; the Veteran was unable to relax his ankles to perform the reflex examination.  Straight leg tests were normal bilaterally, the Veteran denied radicular pain or other signs or symptoms due to radiculopathy, and gait was normal.  The Veteran denied the use of any assistive devices.  The examiner pointed to a normal December 2009 EMG which was performed specifically to identify whether there was evidence of cervical or lumbosacral radiculopathy.  The examiner determined the Veteran did not have any neurologic abnormalities associated with his thoracolumbar spine condition.  The examiner also concluded that the Veteran was more suited toward sedentary activities and that any motion of neck or strenuous activities requiring turning his head caused pain.

Interestingly, despite the Veteran's decision not to undergo additional EMG testing at his February 2013 VA examinations, the Veteran's representative argued in an August 2013 Informal Hearing Presentation that a new examination should be performed to complete an EMG study.

At a March 2015 VA cervical spine examination, the Veteran indicated his neck pain had worsened since his previous February 2013 examination.  He acknowledged flare-ups, which caused decreased range of motion.  The Veteran's cervical spine range of motion was decreased due to pain, fatigue, and weakness, and found that flare-ups would limit the Veteran's functional ability because of pain and fatigue.  Examination revealed guarding resulting in an abnormal gait or abnormal spinal contour.  The examiner was unable to provide any opinions regarding whether the Veteran's flare-ups would limit his functional ability or cause additional loss of range of motion without resorting to speculation, reasoning that the Veteran was not being examined during a flare-up.

At March 2015 VA thoracolumbar and cervical spine examinations, the Veteran indicated his back and neck pain were worse since his February 2013 examinations and indicated flare-ups caused decreased range of motion secondary to pain and also caused weakness and fatigue.  On examination, range of motion of the back and neck was limited due to pain.

In August 2016, the Veteran's claim was referred to the Director of Compensation Service for consideration of entitlement to TDIU on an extra-schedular basis, and the Director found that TDIU on an extra-schedular basis was not warranted.  Although the Board may not assign an extra-schedular rating in the first instance, after the case has been referred to the Director and a determination regarding TDIU has been made, the Board has jurisdiction to review that determination on a de novo basis.  See Anderson v. Shinseki, 22 Vet. App. 423 (2009).

In a June 2017 Informal Hearing Presentation, the Veteran's representative argued that the findings in the 2015 VA examinations contradicted findings by both earlier examinations concerning employment and the SSA findings.

Following a thorough review of the evidence, and based on the totality of the record and the Veteran's individual circumstances, the Board finds that beginning September 27, 2008, the day following his last day of full-time employment, his service-connected disabilities have precluded him from obtaining or maintaining any gainful occupation for which he otherwise would be qualified for by virtue of his education and experience.  See 38 C.F.R. § 4.16; see also Pederson v. McDonald, 27 Vet.App. 276, 294 (2015) (J. Schoelen, dissenting) (emphasizing that "the fact that [a veteran] may be physically able to perform sedentary employment does not mean that he is educationally and vocationally qualified to perform such employment," and citing Smith v. Shinseki, 647 F.3d 1380, 1386 (Fed. Cir. 2011) for the proposition that "a claimant's education and work experience are relevant to the issue of TDIU").

In concluding so, the Board notes that the evidence is clear that the Veteran's back and neck disabilities seriously interfered with his duties as a patrolling security guard.  Significantly, the SSA found the Veteran to be disabled primarily due to his neck and back disabilities.  Although not bound by a SSA disability determination, the Board finds this to be probative evidence in support of the Veteran's unemployability.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the that the SSA's favorable determination, while probative evidence to be considered in the claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements); see also Martin v. Brown, 4 Vet. App. 136, 140 (1993) (holding that while a SSA decision is not controlling for purposes of VA adjudication, it is "pertinent" to a Veteran's claim).  Based on a thorough review of the evidence, the Board finds that the Veteran's back and neck disabilities preclude him from any physically demanding substantially gainful employment.

The Board has also considered whether the Veteran would be able to obtain and maintain substantially gainful employment in a sedentary position and finds it particularly compelling that the Veteran worked as a security guard for nearly his entire career and has never worked in an office setting.  Although the Veteran has an associates degree, the evidence does not reflect that he possesses the necessary skills to work in an office setting.  Even assuming he was qualified to work in an office setting, the limitations placed on him by his physical disabilities would make it extremely difficult to sit for long periods of time.  Based on the foregoing, the Board finds that the Veteran's service-connected back and neck disabilities have rendered him unable to obtain and maintain employment consistent with his education and employment history beginning September 27, 2008, the day following his last day of full-time employment.  Accordingly, entitlement to TDIU is warranted. 

	(CONTINUED ON NEXT PAGE)
ORDER

Prior to September 27, 2008, entitlement to TDIU is denied.

Beginning September 26, 2008, entitlement to TDIU is granted, subject to the laws and regulations governing monetary benefits.



____________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


